                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ALI J. NAINI,                                        CASE NO. C19-0886-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    KING COUNTY HOSPITAL DISTRICT NO. 2
      d/b/a EVERGREEN HOSPITAL MEDICAL
13    CENTER et al.,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiff’s motion for a temporary restraining
19   order (Dkt. No. 111). Defendants have filed a notice of intent to file an opposition to Plaintiff’s
20   motion. (Dkt. No. 116.) The Court GRANTS Defendants leave to file an opposition because
21   Defendants will not file a report about Plaintiff to the National Practitioner Data Bank until
22   December 22, 2019. (See Dkt. No. 114-4 at 4.) Pursuant to Local Civil Rule 65(b)(5)(2),
23   Defendants must submit their opposition brief by December 19, 2019, at 6:22 p.m.
24          //
25          //
26          //

     MINUTE ORDER
     C19-0886-JCC
     PAGE - 1
 1        DATED this 18th day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0886-JCC
     PAGE - 2
